Citation Nr: 1622492	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  11-13 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

P. Olson, Counsel



INTRODUCTION

The Veteran had active military service with the U.S. Army from October 1960 to September 1963.

This matter is before the Board of Veterans' Appeals (Board) following a Board Remand in March 2016.  This matter was originally on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Houston, Texas.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Bilateral hearing loss was not manifested during service or within a year of separation from service and is not shown to be related to active service.


CONCLUSION OF LAW

A chronic bilateral hearing loss disability was not incurred in or aggravated by service and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Pursuant to the Board's March 2016 Remand, the Appeals Management Center (AMC) obtained a VA addendum opinion which addressed whether the Veteran's bilateral hearing loss began in or was related to active service and whether he had delayed onset hearing loss taking into consideration the separation examination results after being converted to ISO-ANSI standards; readjudicated the Veteran's claim; and issued a Supplemental Statement of the Case.  Based on the foregoing actions, the Board finds that there has been compliance with the Board's March 2016 Remand.  Stegall v. West, 11 Vet. App. 268 (1998).

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in March 2009 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability ratings and effective dates are determined.  

VA fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording VA examinations.  There is no evidence that additional records have yet to be requested, or that additional examinations are in order. 

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

With respect to claims for service connection for hearing loss, the United States Court of Appeals for Veterans Claims has held that the threshold for normal hearing is from 0 to 20 decibels, and that higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Court further opined that 38 C.F.R. § 3.385 then operated to establish when a hearing loss could be service connected.  Hensley, 5 Vet. App. at 159.  For the purposes of applying the laws administered by the VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 or greater; or when word recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.

Hearing acuity measured by whispered voice testing measured at 15/15 is considered normal.  Smith v. Derwinski, 2 Vet. App. 137 (1992).

The first question that must be addressed is whether a bilateral hearing loss disability for VA purposes is factually shown during service.  The Board concludes it was not.  The service treatment records are absent complaints, findings or diagnoses of either hearing loss or tinnitus during service.  

On the audiological evaluation at separation in September 1963, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
10 (20)

10 (15)
LEFT
10 (25)
10 (20)
    10 (20) 

10 (15)

Service department records prior to October 31, 1967, used American Standards Association (ASA) units.  Given that VA and the Department of Defense now use International Standards Organization (ISO) units the audiometric findings made prior to October 31, 1967 are converted in the parentheses.

Thus, on the clinical examination for separation from service, although pure tone thresholds in both ears at 500 Hertz indicate some degree of hearing loss, there is no competent evidence that shows that the Veteran suffered from a hearing loss disability for VA purposes during service. 

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Sensorineural hearing loss, as an organic disease of the nervous system, can be service-connected on such a basis.  However, the first showing of any post-service hearing loss was not until 2003, 50 years after the Veteran's discharge from service.

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Such evidence is lacking here.  Although the appellant reported during the 2011 examination that he had continuity of post-service symptoms since "circa 1963", the Board finds his allegations to be of limited probative value.  In conjunction with separation from service, a medical history was completed which indicated the Veteran had ear, nose or throat trouble but the reported symptoms involved sinus problems and not difficulty hearing.  In light of the Veteran's report at the time of separation that he only had sinus problems and not hearing problems, continuity of symptomatology since separation is not shown and service connection is not warranted under 38 C.F.R. § 3.303(b).  In adjudicating a claim, including as to continuity of symptomatology, the Board must assess the competence and credibility of the veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  However, such lack of contemporaneous evidence is for consideration in determining credibility.  The Board ultimately finds that the information provided by the Veteran contemporaneous in time to separation from service is found to be credible and probative rather than information provided many years after service.  

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  To prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  In this case, the appellant has been diagnosed as having bilateral sensorineural hearing loss that meets the criteria set forth in 38 C.F.R. § 3.385.  The remaining question, therefore, is whether there is medical evidence of a relationship between such hearing loss and the Veteran's active duty service.

No medical professional, however, has ever related this condition to the Veteran's military service.  

The Veteran underwent VA examination in January 2011 at which time he reported the date of onset of his hearing loss as 1963.  He reported primary noise exposure during military service while working as a radio operator near the flight line of rotary wing aircraft assigned in support of his infantry unit.  He specifically reported that he was exposed to firearms, machine guns, mortars, the firing range, helicopters, tanks, and aircraft engines without hearing protection.  The Veteran further reported post military noise exposure working in a steel plant and chemical plant with hearing protection.  The examiner, a VA audiologist, noted that a review of the claims file and service medical records indicated that the Veteran had a normal whispered voice test at the time of his enlistment and that audiometric testing revealed normal hearing (no threshold worse than 10 dBHL with ASA calibration ) from 500 to 8000 Hertz bilaterally.  The examiner noted that there was no information concerning ear or hearing problems present in his service medical records.  After physical examination, the Veteran was diagnosed as having sloping to severe sensorineural hearing loss from 500 to 8000 Hertz in the right ear and mild, sloping to moderately severe sensorineural hearing loss from 500 to 8000 Hertz in the left ear.

The examiner opined that it was more likely that the Veteran's hearing loss was due to occupational noise exposure experienced after military service as well as normal age-related processes.  

A May 2016 addendum opinion was obtained at the direction of the Board's March 2016 Remand.  In the addendum report, the examiner, the Chief of Audiology and Speech Pathology Service, noted that a review of the file indicated that whispered voice test conducted during enlistment examination on October 10, 1960, revealed normal findings bilaterally and that the hearing test conducted during his separation examination on September 13, 1963 revealed normal findings from 500 to 8000 Hertz bilaterally.  The examiner noted that after conversion of audiometric results to ISO-ANSI standards, the Veteran's hearing results were still within normal limits at all test frequencies bilaterally with no permanent significant threshold shift noted at any frequency.  The examiner noted that the service treatment records were silent for hearing loss complaint.  She also noted that the Veteran reported that the onset of hearing loss was around 1963, that he used hearing protection after service but not during, and that he was exposed to hazardous noise in service both due to duties near the flight line and as a result of exposure to gun fire during training and in the field.  The examiner noted that the hearing protection had no bearing on the testing results as the Veteran's hearing was not damaged by noise exposure as indicated by his testing results.

The examiner noted, 

The Institute of Medicine Study (2005) "Noise and Military Service:  Implications for Hearing Loss and Tinnitus" states:  "There is not sufficient evidence from longitudinal studies in laboratory animals or humans to determine whether permanent noise-induced hearing loss can develop much later in one's lifetime, long after the cessation of that noise exposure.  Although the definitive studies to address this issue have not been performed, based on the anatomical and physiological data available on the recovery process following noise exposure, it is unlikely that such delayed effects occur."

The examiner opined that based on the objective evidence (hearing tests), it was her opinion that there was no evidence (including acoustic trauma) on which to conclude that the Veteran's current hearing loss was caused by or a result of his military service, including noise exposure. This opinion is entitled to probative weight as it was based on a review of the history and as a rationale was provided for the opinion.

A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) [service incurrence may be rebutted by the absence of medical treatment for the claimed condition for many years after service].  In this case, the medical evidence does not show treatment or diagnosis of bilateral hearing loss until 50 years after service.  

Thus, the record is absent evidence of hearing loss for VA purposes during service, evidence of compensable sensorineural hearing loss within a year following service, credible evidence of continuity of symptomatology, and competent evidence of a nexus between the Veteran's current hearing loss and his active duty service. 

The Board must also consider the Veteran's own opinion that he has bilateral hearing loss related to active service.  In this case, the Board does not find him competent to provide an opinion regarding the etiology of his hearing loss as this question is of the type that the courts have found to be beyond the competence of lay witnesses.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation. See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Some medical issues, however, require specialized training for a determination as to diagnosis and causation, and such issues are, therefore, not susceptible of lay opinions on etiology, and the statements of the Veteran cannot be accepted as competent medical evidence.  

The Board does find the Veteran competent to report on such observable symptomatology as decreased hearing ability, however, the most probative evidence consists of the findings on the separation examination report as well as the medical history and the VA medical opinions.

Accordingly, the Board concludes that the preponderance of the evidence is against the claim for service connection for bilateral hearing loss, and the benefit of the doubt rule enunciated in 38 U.S.C.A. § 5107(b) is not for application.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

In her May 2015 Addendum report, the Chief of Audiology and Speech Pathology Service noted,

While the IOM Noise and Military Service:  Implications for Hearing Loss and Tinnitus (2005) study allows that there is a possibility of a delay in onset of tinnitus due to noise exposure, it states that "as the interval between a noise exposure and the onset of tinnitus lengthens, the possibility that tinnitus will be triggered by other factors increases.  A more complete understanding of the mechanisms by which tinnitus is generated will be needed before the existence of delayed onset of noise-induced tinnitus can be confirmed or rejected."  Tinnitus due to noise exposure or acoustic trauma is known to have a noticeable onset immediately or soon following the incident.  Tinnitus in the absence of a hearing loss or documented acoustic trauma cannot be attributed to noise exposure.  Therefore, without any documented evidence in his service records to support an association between tinnitus and hearing loss or acoustic trauma, tinnitus cannot be attributed to hearing loss at time of service or military noise exposure.  

The examiner noted that she could not render a medical opinion with regards to the etiology of the Veteran's tinnitus without resorting to mere speculation and stated that the etiology of his tinnitus must be rendered by a licensed medical physician.

Thus, the Board feels obligated to remand the case again in order to obtain an opinion by a licensed medical physician.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran's file should be referred to a physician to determine the nature and etiology of his tinnitus.  The physician must specify in the report that Virtual VA and VBMS records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.

The physician should be directed to the May 2016 Addendum report in which the examiner found that tinnitus could not be attributed to hearing loss at time of service or military noise exposure and suggested that there might be an etiology which only a licensed medical physician could determine.  Thereafter, the physician should provide an opinion as to whether it is at least as likely as not that the Veteran's tinnitus is related in any way to the Veteran's active duty service.  

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

If an examination is necessary in order to provide the requested opinion, one should be scheduled.  

2.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


